DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-24 are currently pending and under examination on the merits in the instant case.

Information Disclosure Statement
The information disclosure statement filed on August 15, 2019 has been considered except the WO document, because the IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document. Note that a legible copy of the WO document was not submitted.

Nucleotide and/or Amino Acid Sequence Disclosures
	The specification is objected to for the following deficiency:
Specific deficiency – The nucleotide sequences appearing in Figures 2B and 6 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Note that the sequence in Figure 2B is described as “(nts 24-55 of SEQ ID NO: 28)”. See paragraph 0013 of the instant specification. Hence, the independent nucleotide sequence in Figure 2B is not identified by a bona fide sequence identifier. In addition, “clone 5” and “clone 7” in Figure 6 are not identified by SEQ ID NOs.
Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12-14, and 24 recite that the RNA molecule comprises “a first region” and “a second region”. The claims fail to particularly point out and distinctly claim the positional/spatial 
Claims 1-24 recite “a pool of oligonucleotide complexes that each comprise a ds-DNA molecule and an RNA molecule”. It is unclear whether the each of the individual ds-DNA and each of the individual RNA molecule within the pool is same or different in nucleotide sequence.
Claims 1-24 recite “whereby a second region of the RNA molecule is free to adopt a secondary structure”. It is unclear what is meant by the second region being “free” to adopt a secondary structure. Hence, the exact structural limitation pertaining to the second region of the RNA molecule cannot be ascertained. 
Claims 1-24 recite “ds-DNA molecule”, which is deemed “double-stranded-DNA molecule”. The instant claims, however, recite structural limitations pertaining to only “first DNA strand” without reciting structural limitations pertaining to a “second” DNA strand. Further, the recitation of “first” DNA strand necessarily requires a subsequent (e.g., second, third) DNA strand. Nevertheless, the instant claims do not recite any subsequent DNA strand. Hence, the instant claims including the limitation regarding “ds-DNA molecule” are unclear. 
Claims 1-24 recite “region” in “first region”, “second region”, “capture region”, “random nucleotide sequence region”, and “fixed nucleotide sequence region”. The claims fail to particularly point out and distinctly claim the length or the number of nucleotides for each region. Hence, the structural metes and bounds for the elements comprising the recited “region” are unclear. 
Claim 2 recites “a 5’ capture region that is unpaired within the ds-DNA molecule”. It is unclear how the double-stranded thus base-paired DNA can have an “unpaired” region. It is 
Claim 2 recites “the second region extending from the first region to the 3’ end thereof”. It is unclear what is exactly referred to by “thereof”. 
Claim 4 recites “minimal intrastrand secondary structure.” The term “minimal” is a relative term which renders the claim indefinite. The extent/degree of intrastrand secondary structure deemed as “minimal” by one person may not be deemed “minimal” by another. The term "minimal" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. Hence, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 5 recites “a second portion that comprises the 5’ capture region and is tethered at the 3’ end thereof to the 5’ end of the first portion”. It is unclear what is exactly referred to by “thereof”. Thus, it is unclear where (e.g., 3’ end of the capture region, 3’ end of the first DNA strand) the 5’ end of the first portion is tethered to. 
Claim 6 recites the phrase "such as", which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites “a plurality of mismatches at the 3’ end of the template strand.” It is noted that “the 3’ end” refers to a single nucleotide/base at the 3’ terminus. Hence, it is unclear how the single 3’ terminus can comprise multiple mismatches. 
Claims 9 and 15-16 recite “near the 3’ end”. The term “near” is a relative term which renders the claim indefinite.  The term "near" is not defined by the claims, and the specification does not provide a standard for ascertaining the requisite degree. Therefore, one of ordinary skill in the art would not be reasonably apprised of the exact position pertaining to “near”.

Claim 15 recites the limitation "the ds-DNA library" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the intermediate product" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "said exposing the further pools" in line 5 and "said selecting from the further pools" in lines 5-6. There is insufficient antecedent basis for the limitations in the claim.
Claim 24 is directed to a “kit for carrying out the method of Claim 1” comprising “a DNA capture strand” and “a DNA rigidifier strand”. Claim 1 does not require/recite “a DNA capture strand” or “a DNA rigidifier strand”. Hence, it is unclear how the kit of claim 24 carries out the method of claim 1. 
Claim 24 recites “a ds-DNA optionally comprising a non-natural nucleic acid molecule at a 5’ end of a template strand”. It is unclear whether the “optional” limitation pertains to the “non-natural nucleic acid molecule” or to the entire “template strand”. 
Claim 24 recites that the ds-DNA optionally comprises “a template strand” for carrying out the method of claim 1. Claim 1 does not recite “a template strand”. Hence, it is unclear how the kit of claim 24 comprising an optional “template strand”-containing ds-DNA carries out the method of claim 1.
Claim 24 recites that the kit for carrying out the method of claim 1 comprises “optionally one or more of a DNA polymerase, dNTPs”, and so forth. The method of claim 1 does not recite the optional elements hence, it is unclear how the optional elements relate to carrying out claim 1. 


Relevant Art
Note that claims 1-24 cannot be properly searched/examined for prior art knowledge because the subject matter claimed in the instant case cannot be clearly ascertained due to the reasons stated in the §112(b) rejections above. 
The following prior art appears to be pertinent to the subject matter.
Stojanovic et al. (US 2016/0076021 A1) teach a method of selecting target-specific aptamer by SELEX comprising using nucleic acids comprising a capture sequence/region and primer sequence/region, wherein the capture sequence/region is annealed to the constant/fixed sequence region of a nucleic acid comprising a random sequence (“30N”) flanked by two constant/fixed sequence regions. See Figures 1A-1E; claims 1-12. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635